Citation Nr: 0615054	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  98-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a claim received in January 1969 for service 
connection for a back disability remains open.


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1967 to January 1969.

This case arises before the Board of Veterans' Appeals 
(Board) from a May 1998 letter of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) determining that a July 1969 unappealed denial 
of service connection for a back disability is final. In a 
February 2000 decision, the Board also determined that the 
July 1969 rating action in question is final. In March 2002, 
the Court of Appeals for Veterans Claims (Court) vacated the 
Board's February 2000 decision and remanded the matter to the 
Board. 

On remand, the Board again denied the claim in November 2002, 
finding that the July 1969 denial of a claim for service 
connection for a back disability is final.  In August 2003, 
the Court granted a joint motion filed by the VA Secretary 
and the appellant (hereinafter "the joint motion"), vacating 
and remanding the November 2002 Board decision.  This issue 
was by the Board for further development in July 2004, and 
now returns again to the Board.


FINDINGS OF FACT

Service connection for developmental abnormalities of the 
lumbar spine was denied by means of a July 1969 rating 
action.

An August 1969 Disability Award worksheet, notes that a VA 
Control Document and Award Form and Original Disability 
Compensation Letter were completed in August 1969. The 
Control Document and Award Form is associated with the claims 
folder.






CONCLUSION OF LAW

A timely notice of disagreement with the July 1969 rating 
action has not been received. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.103, 19.309(a), 19.310 (1969) and 20.201, 
20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in March 2005.  The 
originating agency essentially asked the veteran to submit 
any pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  In addition, neither the veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As this claim is being denied, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains service records and 
post-service records, which will be addressed as pertinent.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The veteran contends that a July 1969 rating decision that 
denied service connection for a back disorder remains open.  
After a review of the evidence, the Board finds that his 
contentions are not supported by the evidence.

In July 1969, the RO issued a rating action addressing the 
issue of service connection for stiffness of the back and 
leg.  On VA examination, he reported that his lower back hurt 
him.  The veteran gave a history of hurting his back while 
loading or unloading oil and fuel drums in Vietnam.  
Examination of the back was unremarkable.  X-ray findings 
revealed a narrowing of the isthmus of L-5 bilaterally and 
what appeared to be a defect on the left or a 
spondylolisthesis. Service connection for developmental 
anomalies of the lumbar spine was denied as the condition was 
felt to be a constitutional or developmental abnormality that 
was not a disability under VA law.  The July 1969 rating 
action also awarded service connection for a shrapnel wound 
of the right thigh with assignment of a 10 percent disability 
evaluation.

The claims folder does not contain a copy of any particular 
notice letter that was sent to the veteran informing him of 
the denial of his claim for service connection for a back 
disability and the reasons for the denial.  However, the 
record contains a VA Form 21-6798, Disability Award 
worksheet.  An explanation of the worksheet, the meaning of 
its parts, and a description of duties relating to the 
preparation of awards and disallowances can be found in the 
version of M21-1 in effect at the time that the RO rendered 
its July 1969 rating action at chapters fifteen, sixteen, and 
twenty-three.  The worksheet served as the written 
communication between RO adjudicators and the group known as 
"Input," who processed awards. See M21-1, paragraphs 15.03, 
15.26, and 15.27.  The Input group was responsible for 
typing, sending, and making copies of the rating decision and 
notice letters on a magnetic strip to be sent to the Hines 
Data Processing Center (DPC) for storage.  See M21-1, 
paragraphs 15.26, 15. 27, 16.02, 16.03, and 23.11.  The 
worksheet provided the typists with critical information 
about each case in a standard format. Id.

In the present case, the Disability Award worksheet completed 
by RO adjudicators notes at line 15 that a rating action 
dated July 30, 1969, was prepared.  The worksheet instructed 
Input to use pattern paragraph 10 for the denial.  The 
worksheet informed the Input group that that service 
connection had been awarded for "residual, shrapnel wound, RT 
thigh" and that service connection had been denied for 
"developmental anomalies, lumbar spine."  The Input group was 
to complete a VA Form 20-822, Control Document and Award 
form, and a Form 21-6782, Original Disability Compensation 
letter.  The VA Form 21-6782 in use in July 1969 included 
areas to notify claimants of what conditions had been found 
to be service connected and what conditions had not been 
found to be service connected.  The worksheet notes that 
typing had been completed on August 4, 1969. See M21-1 
paragraphs 16.03 and 23.11 (the reverse side of VA Forms 21-
6798 will be used as the worksheet for the preparation of 
disallowance form letters).

The address listed on the Disability Award worksheet was 
still in use by the veteran as recently as 1974.

While a copy of a VA Form 21-6782 is not of record, a VA Form 
20-822 dated August 4, 1969, is contained in the claims 
folder.

In August 1982, the veteran sought to "re-open" his claim for 
service connection for a "lower back" disability. Similarly, 
in a September 1982 statement, the veteran requested that the 
RO "re-open my claim for service connection."  Additional 
evidence consisting of VA and private medical records was 
submitted to the RO.

In September 1982, the RO issued a rating action denying 
service connection for a back disability.  It was noted that 
service connection had previously been denied for 
developmental anomalies of the lumbar spine.  The veteran was 
notified of this continued denial of service connection and 
furnished with a copy of his procedural and appellate rights 
in October 1982.  However, the evidence does not show that he 
filed a timely notice of disagreement or substantive appeal 
of this decision.

In September 1989, the veteran requested a "copy of [his] 
entire claims file." The evidence shows that the RO complied 
with his request on September 28, 1989 and released a copy of 
the claims folder to him.

In September 1990, the veteran filed an informal claim for 
service connection for a back condition.  By letter dated in 
October 1990, the veteran was informed that service 
connection for a back condition had previously been denied by 
the RO.  The veteran filed a notice of disagreement with this 
decision.  In February 1991, the RO issued a rating decision 
holding that new and material evidence had not been submitted 
sufficient to reopen a previously disallowed claim of service 
connection for developmental anomalies of the lumbar spine.  
However, the evidence does not show that the veteran 
perfected an appeal of this decision to the Board.

In a letter to the RO, dated in April 1998, the veteran, 
through counsel, asserted that he had never been notified of 
the 1969 denial of his lower back claim, and requested a 
formal decision on that claim.  In a May 1998 letter, the RO 
responded by statement as follows: A thorough review of out 
records does not indicate that proper notification was 
forwarded to [the veteran] at the time a decision was made on 
this claim in 1969.  However, in [a VA] letter dated October 
8, 1982, [the veteran] was notified that his claim for a 
spinal disorder had previously been denied. Based on this 
information, the notification forwarded in 1982 finalized 
this issue and the appeal rights have expired.

The veteran subsequently filed a notice of disagreement with 
this letter.  Thereafter, a Statement of the Case was issued 
by the RO and the veteran perfected a timely appeal to the 
Board.

Regulations in effect at the time that the RO rendered the 
1969 rating decision dictate that a claimant would be 
notified of any decision that disallowed a claim for VA 
benefits and the reason for the decision.  Specifically, the 
regulation addressing VA's duty to notify claimants of RO 
decisions read as follows:

[T]he claimant will be notified of any decision authorizing 
the payment of benefit or disallowance of a claim.  Notice 
will include the reason for the decision, the claimant's 
right to initiate an appeal by filing a notice of 
disagreement and the time limits within which such notice may 
be filed.  See subpart B, Part 19 of this chapter.
38 C.F.R. § 3.103(1969).  Likewise, under subpart B, Part 19, 
Rule 9:

The claimant and his representative, if any, will be informed 
of the right to initiate an appeal by the filing of a notice 
of disagreement in writing, and the time limit within which 
such notice must be filed.  This information will be included 
in each notification of determination of entitlement or 
nonentitlement to [VA] benefits by the agency of original 
jurisdiction.  38 C.F.R. § 19.309(a) (1969).

As stated previously, the evidence shows that RO adjudicators 
completed a Disability Award worksheet instructing Input 
clerks to generate a 20-822 control document and award letter 
with attachment of a VA Form 21-6782, Original Disability 
Compensation letter.  The Input clerks were informed that 
service connection was awarded for a shrapnel wound of the 
right thigh and denied for developmental anomalies of the 
lumbar spine.  The Disability Worksheet notes that typing of 
the requested action was completed on August 4, 1969.

While evidence of record does not contain a copy of any 
notice letter furnished to the veteran in 1969 informing him 
of the denial of his claim for service connection for a back 
disorder and the reasons for the denial, there is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties".  United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926).  The Court has applied the presumption 
of regularity to all manner of VA process and procedures.  
Woods v. Gober, 14 Vet. App. 214, 220 (2000).  This 
presumption of regularity has been applied to determine that 
the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision was issued.  Tellex v. Principi, 
15 Vet. App. 233, 238 (2001) (Government officials are 
presumed to have properly discharged their official duties); 
see also, Butler v. Principi, 244 F. 3d 1337, 1339 (Fed. Cir. 
2001).  It is well settled that "clear evidence to the 
contrary" is required to rebut the presumption of regularity, 
i.e., the presumption that notice was sent in the regular 
course of government action.  Harvey v. Gober, 14 Vet. App. 
137 (2000).  See also, Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (The presumption of regularity supports "the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that [these 
officials] have properly discharged their official duties.").

In the present case, the evidence shows that a Disability 
Award worksheet was completed by adjudicators, that Input 
clerks completed typing and entering of the information 
contained on the worksheet on August 4, 1996, and that a VA 
Form 20-822 was generated on August 4, 1996.  It can be 
presumed that the RO followed the appropriate provisions 
contained in the M21-1 in effect in 1969 and informed the 
veteran of the denial of his claim of service connection for 
a back disorder via a VA Form 21-6782 that the worksheet 
indicates was to be generated as an attachment to the 
completed VA Form 20-822.  Specifically, as noted on the 
worksheet, the VA Form 21-6782 would have indicated that 
service connection was denied as the veteran's low back 
disorder was considered a developmental anomaly of the lumbar 
spine.  The worksheet notes that copies of the rating 
decision and notice letter were sent to Hines DPC on August 
4, 1969.  Based on the foregoing, it must be presumed that 
the veteran received a copy of a VA Form 21-6782 that 
informed him that his claim for service connection for a 
lumbar spine disorder had been denied as his condition was 
considered to be the result of developmental anomalies.

The Board can find no evidence other than the veteran's 
assertions to rebut the presumption of administrative 
regularity in the present case.  While the RO informed the 
veteran in May 1998 that a "through review" of the veteran's 
claims folder did not indicate that proper notice was given 
him in 1969, the letter does not indicate that the RO had 
reviewed the aforementioned VA Form 21-6798, Disability Award 
worksheet.  On the contrary, after the veteran filed his 
notice of disagreement, the RO reviewed the case again and 
issued a statement of the case in July 1998 with a discussion 
of the Disability Award worksheet and the fact that notice of 
the denial of his claim was given in 1969.  In the statement 
of the case, the RO found that the veteran had been given 
notice of the decision in August 1969.

The Court has specifically requested, in its previous remand, 
that the Board discuss what impact, if any, the fact that the 
control document and award letter indicate that they were 
mailed to the veteran's father and not the veteran himself, 
have on the presumption of regularity.  The Board finds, as 
the notice was sent to the veteran's correct address, and the 
veteran's name is essentially similar to his father's name, 
and as the veteran's father has no claim pending at that 
time, that the fact that the veteran's name was essentially 
misspelled on these documents, and that there could be no 
mistake at that address as to the correct recipient of this 
award letter, that this fact has no impact in relation to the 
presumption of regularity.  The Board also points out that 
as, in a September 1982 statement, the veteran requested that 
the RO "re-open my claim for service connection"; the veteran 
at that time himself appears to be admitting that he received 
notice of the prior denial of his claim.  

Having found that the RO is presumed to have acted with 
regularity in furnishing the veteran a copy of VA Form 21- 
6782 in August 1969, the Board must determine whether this 
form satisfied the notice requirements in effect at that 
time.  Although the Form 21-6782 did not include a copy of 
the veteran's right to appeal and the time limit for filing a 
notice of disagreement, it did inform the veteran of the 
reasons for the denial of his claim.  That is, he was 
informed that his back disorder was considered a 
developmental anomaly.  In 1969, VA regulations provided 
that:

While it is contemplated that the agency of original 
jurisdiction will give proper notice of the right to appeal 
and the time limit, failure to notify the claimant of his 
right to such appellate review or the time limit applicable 
to a notice of disagreement or substantive appeal will not 
extend the applicable period for taking this action.  38 
C.F.R. § 19.310 (1969).  Therefore, although the veteran was 
not informed of his appellate right via the August 1969 VA 
Form 21-6782, such failure will not extend the period for 
filing a notice of disagreement.

Based on the foregoing, the Board finds that the veteran 
received adequate notice of the denial of his claim in August 
1969.  As the evidence does not show that he filed a notice 
of disagreement of this decision within one year after being 
notified of it in August 1996, the decision is final.  38 
C.F.R. §§ 3.104, 20.302 (2005).




ORDER

The July 1969 denial of service connection for developmental 
anomalies of the lumbar spine is final.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


